Name: Council Regulation (EEC) No 3458/80 of 17 December 1980 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360 / 20 Official journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3458/80 of 17 December 1980 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources jeopardize protection of the sea bed or the balanced exploitation of resources , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2527/80 ( 1 ), and in particular Article 21 thereof, Having regard to the proposal from the Commission, Whereas the validity of Regulation (EEC ) No 2527/80 was limited to 20 December 1980 , pending the implementation of other measures of fisheries policy ; Whereas , however, since the Council did not adopt such measures in good time, the term of validity of Regulation (EEC) No 2527/80 should be extended in order not to HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 22 of Regulation (EEC.) No 2527/80 the date '20 December 1980 ' shall be replaced by '31 January 1981 '. Article 2 This Regulation shall enter into force on 20 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1980 . For the Council The President P. HELMINGER 0 ) OJ No L 258 , 1 . 10 . 1980 , p. 1 .